 ANHEUSER-BUSCH, INC.601Anheuser-Busch,Inc.'andLocals 925, 925A, 925B,and 925C ofthe International Union of Operating Engineers,AFL-CIO,2PetitionerAnheuser-Busch, Inc.andAmerican Federation of Labor-Congress of Industrial Organizations and International Unionof United Brewery Workers,Local 169; International Associa-tion of Machinists;International Brotherhood of ElectricalWorkers,Local 108; United Brotherhood of Carpenters, andJoiners,Millwrights Local 1510,3 Joint PetitionersAnheuser-Busch,Inc.andBrewery Workers,Bottlers, Driversand Helpers,Soft Drink Workers,Drivers,and Helpers, LocalUnion No. 388,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,4Petitioner.Cases Nos. 12-RC-567, 10-RC-590, and 12-RC-592. August 19,1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHenry L. Jalette, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.1 The name of the Employer appears as amended at the hearing.SHerein called the Operating Engineers.This Petitioner's name appears as amendedat the hearing.6 Herein called AFL-CIO Joint Petitioners.4Herein called the Teamsters.6 The Employer contends that if the AFL-CIO Joint Petitioners are certified herein, itwill be required improperly to bargain with more than one labor organization.We findno merit in this contention.The Board has consistently held that it is appropriate fortwo or more labor organizations to act jointly as the bargaining representative for a singlegroup of employees.If the AFL-CIO Joint Petitioners are successful in the electiondirected herein, they will be certified jointly and the Employer may insist that theybargain jointly for all of the employees in the unit.Vanadium Corporation of America.117 NLRB 1390.124 NLRB No. 84. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The AFL-CIO Joint Petitioners seek a unit of production andmaintenance employees at the Employer's new Tampa, Florida., brew-ery.The Operating Engineers seeks a unit of mechanical mainte-nance employees and stationary engineers at the same plant.TheTeamsters seeks a unit of production, warehousing, and packagingemployees at the same operation.The Employer contends that theseparate units sought by the Teamsters and the Operating Engineersare the only appropriate units, asserting that there is no justificationfor joining its production and its mechanical maintenance employeesin an overall unit.There is no history of collective bargaining.The Employer employs 11 licensed stationary engineers and 8 me-chanical maintenance employees.Eight of the engineers are assignedto work in the powerhouse. The remaining three engineers work withthe maintenance employees. In addition to maintaining, repairing,and operating the powerhouse equipment, the engineers stationed inthe powerhouse spend a small portion of their time inspecting thepowerhouse lines throughout the plant.The maintenance employees,including the three licensed engineers, perform all the major plantrepair and maintenance work.The engineers in the powerhouse areunder the direct supervision of Boyd, the chief of the utilities andmaintenance engineering department.The maintenance employees,including the three engineers assigned to the maintenance group, areunder the supervision of the maintenance foreman who, in turn, isresponsible to Boyd.All the maintenance employees, including thestationary engineers, were hired because of their general mechanicalability, and several of them have a proficiency in at least one me-chanical skill.The Employer employs 40 production employees who are engagedin the brewing operation.At the time of the May 13, 1959, hearing,it also employed 12 employees in the packaging and warehousingdepartment who were in training to operate the packaging equipment,which was scheduled to begin, production operations on or aboutMay 25, 1959. The production employees are under the supervision ofthe brewmaster.The packaging employees are under the supervisionof the packaging and shipping manager. The production and packag-ing employees perform no major repair or maintenance work but arerequired to perform minor "running maintenance"' on their respectivemachinery and equipment.The Board has consistently held that, in the absence of a bargaininghistory on a broader scale, maintenance employees may constitute aseparate unit.6The Board has customarily included powerhouse em-ployees in maintenance units where no other labor organization soughtto represent such employees separately.As no other labor organiza-eU.S. Oil and Relining Company,120 -NLRB 863,,865, 866;The AmericanBra88 Com-pany,120 NLRB 1276, 1279. ANHEUSER-BUSCH, INC.603tion is seeking to represent these employees separately, we shall in-clude them in the maintenance Unit .7We find, contrary to the AFL-CIO Joint Petitioners' contention, that the integrated nature of theEmployer's operation does not preclude finding that a separate unitofmaintenance employees may be appropriate in the absence of abargaining history on a broader basis." In the event the maintenanceemployees desire separate representation, as determined in the elec-tions directed 'herein, we likewise find that the production unit, in-cluding the packaging and the warehousing employees sought by theTeamsters, may also be appropriate.'Accordingly, we find that theproduction employees and the maintenance employees each may con-stitute separate units.As the production and maintenance, or plant-wide, unit sought by the AFL-CIO Joint Petitioners is presumptivelyappropriate,10 we likewise find that the latter unit also may be appro-priate.We shall make no final unit determinations at 'this time butshall direct self-determination elections in the voting groups de-scribed below.Accordingly, we shall direct that separate elections be conducted forthe following groups at the Employer's Tampa, Florida, brewery,excluding all other employees, checkers, groundkeepers, office clericalemployees, laboratory, technical, professional, administrative, mer-chandising, promotional, and sales employees, guards, executives, andsupervisors as defined in the Act:(a)All maintenance employees and stationary engineers includingthe porters."(b)All production employees including warehousing and packag-ing employees and the storeroom clerk.12If a majority of the employees in voting group (a) select the labororganization (Operating Engineers) seeking to represent them sepa-rately, these employees will be taken to have indicated their desire toconstitute a separate bargaining unit, and the Regional Director con-ducting the election is instructed to issue a certification of representa-7 SeeMississippi River ChemicalCo., 119 NLRB 1371, 1373.sNational Gypsum Company,116 NLRB 1005, 1008; andUnited States Gypsum Com-pany,116 NLRB 1939, 1941.9 SeeAmericanForestProducts Corporation,114 NLRB 1200.10 Supraat 1202, andBeaumont Forging Company,110 NLRB 2200, 2202.u The Employer, Operating Engineers, and Teamsters contend 'that the two portersshould be excluded from the unit or units found appropriate herein. The Employer con-tracts out its principal janitorial work which is done at night. It employs two porters tokeep the restrooms, hallways, and fire escapes clean during the day working hours. As theporters' work is exclusively maintenance, we shall include them in the maintenance votinggroup.SeeHeublein, Inc.,119 NLRB 1337, 1339; andUnited States Gypsum Company,116 NLRB 1939, 1941.12The Employer, Operating Engineers, and Teamsters would exclude the storeroom clerkfrom any unit or units found appropriate herein. The storeroom clerk works in the store-room which is located in the packaging area.He receives stores, and distributes suppliesto both production and maintenance employees.We find that he is a plant clericalemployee and shall include him in the production voting group. SeeDierks Paper Com-pany,120 NLRB 290, 293. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives to that labor organization, which the Board in such circum-stances finds to be an appropriate unit for the purposes of collectivebargaining. In the event that a majority of the employees in votinggroup (a) select the Operating Engineers and if a majority of theemployees in voting group (b) select either the Teamsters or theJoint Petitioners, the Regional Director is instructed to issue a certifi-cation of representatives to that labor organization for a unit of pro-duction employees, which the Board, in these circumstances, finds tobe appropriate for collective bargaining.However, if a majority ofthe employees in voting group (a) do not vote for the OperatingEngineers, the votes of both groups will be pooled,13 and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the Joint Petitioners, if this organization isselected by a majority of the employees in the pooled production andmaintenance group, which the Board, in such circumstances, finds tobe appropriate for the purposes of collective bargaining.14[Text of Direction of Elections omitted from publication.]13 If the votes are pooled,they are to be tallied in the following manner : The votesfor the labor organizations seeking separate units shall be counted as valid votes butneither for nor against the labor organization seeking to represent the more compre-hensive production and maintenance unit;all other votes are to be accorded their facevalue, whether for representation by the union seeking the more comprehensive group orfor no union.14 SeeDierks Paper Company,120 NLRB 290, 294.United Hatters,Cap andMillineryWorkers Union, AFL-CIO,andKorber Hats,Inc.Case No. 5-CC-107.August 20, 1959DECISION AND ORDEROn May 20, 1959, Trial Examiner Vincent M. Rotolo issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings areaffirmed.The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case and124 NLRB No. 79.